         Case 1:19-cv-00827-ALC-GWG Document 73 Filed 07/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KIHARA KIARIE, individually and as trustee of the
KIHARA KIARIE REVOCABLE TRUST,
                                                                                  Case No. 19-CV-827
                                              Plaintiff,                          (ALC)(GWG)
           v.

DUMBSTRUCK, INC., PETER ALLEGRETTI,
MICHAEL TANSKI, and JEFF TETRAULT,

                                              Defendants,



                              DECLARATION OF CHRISTOPHER MASSARONI

           I, CHRISTOPHER MASSARONI, ESQ., declare under penalty of perjury that the

foregoing is true and correct:

           1.          I am duly licensed and admitted to practice law in the State of New York, and I am a

partner of the law firm of Hodgson Russ LLP, attorneys for defendants Dumbstruck, Inc., Peter

Allegretti, Michael Tanski, and Jeff Tetrault (collectively “Defendants”). As such, I am familiar with

the facts and circumstances recited herein.

           2.          I respectfully submit this declaration in opposition to the motion of plaintiff Kihara

Kiarie, individually and as trustee of the Kihara Kiarie Revocable Trust (“Plaintiff”), to amend the

complaint to join as defendants Michael Dura and David Gibson (the “Motion”).

           3.          This case has been pending since January 2019 and is in its late stages. Discovery is

nearly concluded; the parties have answered dozens of interrogatories, they have exchanged

thousands of documents; they have conducted depositions of all parties and one of the individuals

who Plaintiff seeks to add as a defendant (Michael Dura); and Plaintiff has already produced his expert



090989.00000 Litigation 15501113v1
         Case 1:19-cv-00827-ALC-GWG Document 73 Filed 07/08/20 Page 2 of 3




report. There are only a few final items of discovery remaining to be conducted. Defendants plan to

make a motion for summary judgment in the near future, and have already begun preparation of the

motion.

           4.          Annexed hereto as Exhibit “A”, please find a copy of Plaintiff’s Complaint.

           5.          Annexed hereto as Exhibit “B”, please find a copy of Defendants’ Answer and

Counterclaim.

           6.          Annexed hereto as Exhibit “C”, please find a copy of Plaintiff’s Second

Supplemental Objections and Responses to Defendants’ Second Set of Interrogatories.

           7.          Annexed hereto as Exhibit “D”, please find a copy of the Scheduling Ordered entered

April 30, 2019. The Scheduling Orders sets a deadline of May 31, 2019 for joining parties or filing

amended pleadings. This deadline was never extended and neither party has ever sought its extension.

           8.          Annexed hereto as Exhibit “E”, please find the relevant excerpts from the transcript

of Plaintiff’s deposition, including the cover page, index, and the following pages: 59-60 and 197-

198.

           9.          Annexed hereto as Exhibit “F”, please find the January/February Investor Update

produced by Plaintiff.

           10.         Annexed hereto as Exhibit “G”, please find the May 30, 2017 email from Plaintiff to

Defendants Allegretti and Tanski, and Messrs. Dura and Gibson.

           11.         Annexed hereto as Exhibit “H”, please find the Action by Unanimous Written

Consent of the Board of Directors of Dumbstruck.

           12.         Annexed hereto as Exhibit “I”, please find the email chain between Plaintiff and

Defendant Allegretti from June 2015.




090989.00000 Litigation 15501113v1
         Case 1:19-cv-00827-ALC-GWG Document 73 Filed 07/08/20 Page 3 of 3




           13.         Annexed hereto as Exhibit “J”, please find Plaintiff’s Verified Petition filed in New

York State Supreme Court, Schenectady County, bearing Index No. 2019-0467.



                                                 CONCLUSION

           14.         For the reasons articulated in Defendants’ accompanying Memorandum of Law and

in the Declaration of Peter Allegretti, Defendants respectfully request that the Court deny Plaintiff’s

Motion.

           Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true

and correct.



Executed on May 29, 2020




                                                     CHRISTOPHER MASSARONI, ESQ.




090989.00000 Litigation 15501113v1
